Opinion of the Court
Darden, Judge:
Responding to questions of the military judge in this case, the appellant stated that he was aware of his right but did not desire representation by civilian counsel or military counsel of *178his own selection. He was prepared to go to trial with Lieutenant Riley, an appointed counsel, and specifically rejected the assistance of other appointed defense counsel. The military judge’s inquiry into this matter therefore complied with the requirements of Article 38(b), Uniform Code of Military Justice, 10 USC § 838. United States v Turner, 20 USCMA 167, 43 CMR 7 (1970).
For the reasons set forth in United States v Jenkins, 20 USCMA 112, 42 CMR 304 (1970), Stansberry was not prejudiced by the military judge’s lack of compliance with paragraph 63d (2) (6), Manual for Courts-Martial, United States, 1969 (Revised edition), concerning trial without a jury.
The decision of the United States Navy Court of Military Review is affirmed.
Chief Judge Quinn concurs.